Dear Mr. Privat:
This office is in receipt of your request for an Attorney General's Opinion.  You have indicated that the Acadia Parish School Board has a policy which requires students who commit violent acts off of the school campus to be suspended from school if the teachers, staff, or principal feels that the student constitutes a threat to the good order of the educational process and adversely affects the learning environment in the school.  Your question, as I understand it, is as follows:
     May a student who commits a violent act off campus be suspended or expelled while awaiting trial for the crime allegedly committed?
This question has been specifically answered in Attorney General's Opinion No. 92-711 (Copy Enclosed).  In summary, it states that a student may not be suspended or expelled from school solely on the grounds of a felony indictment against him. However, if the school board or principal believes that his continued presence on the campus creates an ongoing threat of disruption then his removal, without compliance with the procedures as set forth in LSA-R.S. 17:416(A)(1)(b) for removal of a student, would be proper.  Please be advised, that if the above situation occurs, the necessary procedure as set forth in LSA-R.S. 17:416(A)(1)(b) should be complied with as soon as possible.
Therefore, in conformity with Attorney General's Opinion 92-711, it is the opinion of this office that a student who has committed a violent act, such as those listed in Acadia Parish School Board's policy (included with your opinion request), may be suspended or expelled while awaiting trial on the charges.
However, one provision of the Acadia Parish School Board policy that should be reviewed is the second paragraph of that policy which states:
     Commission of any of the above acts by a student at any time or place shall result in disciplinary action, including expulsion of the student from the Acadia Parish School system, even though the act did not result in charges being filed or convictions obtained under the laws of the State of Louisiana.
This language appears to be much too broad. For this policy to be in conformity  with the above cited opinion the student may only be suspended or expelled if charges or an indictment is filed.  Therefore, the language "even though the act did not result in charges being filed or a conviction obtained under the Laws of Louisiana" should be changed so as to bring the stated policy of the Acadia Parish School Board into conformity with Attorney General's Opinion No. 92-711 and, hence, with LSA-R.S.17:416(A)(1)(b).
I hope that his sufficiently answers your questions.  If you require further assistance, please feel free to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0714l